United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                                July 9, 2007
                IN THE UNITED STATES COURT OF APPEALS
                                                          Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                      Clerk
                       _____________________

                            No. 06-11049
                         (Summary Calendar)
                       _____________________


RICHARD K. ARCHER, M.D., Individually,
and as Trustee of the RICHARD K. ARCHER,
M.D., P.A. PROFIT SHARING PLAN & TRUST,


                                                Plaintiff-Appellant

versus

JOHN SMITHEE,

                                                  Defendant-Appellee

                       ---------------------
          Appeal from the United States District Court
                for the Northern District of Texas
                            (2:05-CV-78)
                       ---------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     In this multi-party, multi-issue, highly contentious lawsuit,

the instant appeal is a narrow one:   The district court granted the

summary judgment motion of Defendant-Appellee John Smithee, one of

myriad defendants, including his law firm, resulting in a take-

nothing judgment which the court certified as final pursuant to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Federal Rule of Civil Procedure 54(b).   It is axiomatic that the

lawsuit continues against the remaining defendants.

     We have sifted through pertinent portions of the record on

appeal and the multitude of claims, charges, accusations, and legal

theories set forth in the appellate brief of Plaintiff-Appellant,

and we have concluded that the district court correctly granted the

summary judgment here at issue.   For essentially the same reasons

explained by the district court, its judgment in favor of Smithee,

pursuant to Rule 54(b), is

AFFIRMED.




                                  2